Citation Nr: 1714007	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertensive heart disease, to include hypertension.

3.  Entitlement to a compensable initial rating prior to May 14, 2015, and an initial rating in excess of 10 percent therefrom for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paul Epstein, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1961 to May 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2015, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded these matters and the issue of entitlement to service connection for a pilonidal cyst in October 2015.  A January 2016 rating decision granted entitlement to service connection for residual scar, pilonidal cyst.  As this represents a total grant of the benefit sought on appeal with respect to that issue, it is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence shows that the Veteran's bilateral hearing loss causes difficulty hearing in adverse listening environments and hearing the television.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part of the increased rating issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertensive heart disease, to include hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no probative evidence of record showing that the Veteran's current headaches had their onset during his active service or are otherwise etiologically related to his active service.

2.  For the period prior to May 14, 2015, the Veteran's bilateral hearing loss was manifested by no worse than Level IV hearing in the right ear and no worse than Level II hearing in the left ear, and was not manifested by an exceptional pattern of hearing impairment.

3.  For the period beginning May 14, 2015, the Veteran's bilateral hearing loss has been manifested by no worse than Level V hearing in the right ear and no worse than Level IV hearing in the left ear, and has not been manifested by an exceptional pattern of hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for entitlement to a compensable initial rating prior to May 14, 2015, and an initial rating in excess of 10 percent disabling therefrom for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA, and VII (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for higher initial ratings for bilateral hearing loss arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  In this case, the RO provided the Veteran the required statement of the case in November 2013.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.

As for the claim for entitlement to service connection for headaches, VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and others.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination as to his headaches in December 2015.  The examiner who conducted the December 2015 VA headaches examination reviewed the record, interviewed the Veteran, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's headaches, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough, and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided VA examinations as to his bilateral hearing loss in June 2011 and December 2015.  The examiners performed full audiological examinations that provide the information necessary to address the rating criteria in this case.  The examiners also addressed the functional impact of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.

The Veteran has not alleged that his bilateral hearing loss has increased in severity since the December 2015 VA audiological examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in October 2015.  Relevant to the issues decided herein, the October 2015 Board remand directed the AOJ to provide the Veteran a VA examination to determine the current severity of his bilateral hearing loss, provide the Veteran with a VA examination to determine the etiology of his headaches, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2015 Board remand, the AOJ provided the Veteran with VA examinations as to the service-connected bilateral hearing loss and the Veteran's headaches in December 2015 that were consistent with and responsive to the October 2015 remand directives, and then readjudicated the issues in a January 2016 rating decision and a January 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his bilateral hearing loss and headaches.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeals decided was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection for Headaches

The Veteran seeks entitlement to service connection for headaches.  He contends that his headaches are due to an in-service head injury he suffered when he was thrown backward while watching an atomic blast.  In addition, he has reported that he began experiencing headaches after spending three to four hours per day performing duties on the flight deck.   He contends that he has suffered headaches since his active service.  See, e.g., May 2015 Board hearing transcript.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As to the current disability element of service connection, the December 2015 VA headaches examiner diagnosed the Veteran with migraines.  The VA treatment records also reflect treatment for headaches.  Accordingly, the current disability element of service connection is met.

As to the in-service injury or disease element of service connection, the service treatment records show that in February 1965 the Veteran was treated for headaches and earaches approximately one week after hitting his head.  The pain was not at the point of impact, but rather at in the back of his head.  The pain would travel over his right eye, down to the right ear, and down the right side of the neck.  Examination of the head, eyes, ears, and neck were normal.  The impression was of headaches with no evidence of any injury visible.  An April 1965 report of medical examination for release to inactive duty reflects that the Veteran had normal evaluations of the ears, eyes, and neurological system.  The Board notes also that the Veteran's assertion that he spent long hours on the flight deck is consistent with the terms and circumstances of his service, to include his occupational specialty as a helicopter mechanic, as shown on his DD Form 214.  Therefore, those assertions are considered credible.  38 U.S.C.A. § 1154(a).  Accordingly, the in-service injury element of service connection has been met.

Therefore, the issue remaining for consideration is whether there is an etiological link between the current disability and the in-service injury.  Initially, the Board acknowledges the Veteran's contentions that he has had headaches ever since his active service.  The Veteran is competent to report the onset and continuity of symptoms such as headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that he is not credible in that regard.  Specifically, the medical evidence of record reflects that he has provided conflicting statements as to the onset and continuity of his headaches.  In April 2011, he reported to a private treatment provider that he had had headaches for the past 10 years.  A May 2011 statement from the Veteran suggests that he had had headaches for only the prior 12 to 15 years.  See VA Form 21-4138, Statement in Support of Claim, received in May 2011.  In July 2011, he reported to his private treatment provider longstanding muscle and joint pain, hand pain, and back pain since the 1960s, but said that he had had steady headaches only for the prior 10 years.  In November 2014, he report to his VA treatment provider that he had had headaches for "20+ years".  Given the inconsistency in the Veteran's statements regarding the onset and continuity of his headache symptoms, and his multiple statements to treatment providers placing the onset of his headaches well after his separation from active service, the Board finds those statements not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant); see also Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, the Board finds that the Veteran's reports of having experienced headaches continuously since his active service to be of no probative value.

As to whether there is an etiological link between the in-service injury and the current headaches, such is a complex medical question that lay witnesses, such as the Veteran, are not competent to answer.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006). Therefore, to determine whether such a link exists, the Board turns to the competent medical evidence of record.

The December 2015 VA headaches examiner interviewed the Veteran, examined the Veteran, and reviewed the record.  The examiner noted the February 1965 service treatment records in which the Veteran complained of headaches following a head injury.  At the examination, the Veteran reported that he has had headaches since the military and that the headaches have gotten worse since that time.  However, he also stated, "I was told I had a stroke about 10 years ago, and I was in a car accident about 8 or 9 years ago, but my headaches started long before that, I think the car accident made it worse."  The examiner concluded that it would be resorting to mere speculation to medically attribute the current headaches to the Veteran's service.  As a rationale for that opinion, the examiner explained that, although the Veteran had a confirmed injury in service where he was hit on head and suffered headaches, he reported to his primary care provider in 2011 that he had suffered headaches only for 15 years.  In addition, the record shows that, prior to 2011, the Veteran was in motor vehicle accidents and suffered from a stroke, which could contribute to headache symptoms.  The examiner further explained that it is confirmed that trauma to head can result in development of chronic headaches.  However, considering the foregoing factors, it cannot be opined without resorting to speculation as to whether the initial head injury, the stroke, or the motor vehicle accidents contributed to the headaches.

A review of the record reveals that during a private neurological consultation in November 2001, the Veteran reported back pain, extremity weakness and numbness, and chronic bilateral hearing loss, but was otherwise negative for complaints, to include headaches.  April 2004 private treatment records reflect that the Veteran reported severe headaches.  A CT of the head showed small bilateral lesions most likely representing lacunar infarcts.  The Veteran later reported that he was told that "maybe he had a small stroke."  In June and October 2004, he denied recurrence of the headaches.  In December 2006, he reported that he was hit by a bus in May 2006, then rear-ended about a month later.  The treatment note states, "Since then he has had persistent problems with pain in the back of his head and his head."  In December 2007, he was "still bothered by his neck and head pain related to his motor vehicle accident in 2006."  These records support the December 2015 VA headaches examiner's findings that the Veteran suffered a stroke and sustained head injuries in motor vehicle accidents.  They also show that the Veteran did not report headaches at the November 2001 neurological consultation, that he reported headaches in April 2004 and was found to have likely lacunar infarcts, that he denied headaches in June and October 2004, and that he again reported headaches only after being involved in motor vehicle accidents.

The Board attributes probative weight to the December 2015 VA headaches examiner's opinion that it would be speculative to attribute the Veteran's current headaches to any particular cause, to include the in-service injury, given the Veteran's medical history.  The examiner's opinion is based on a thorough review of the record and examination of the Veteran.  It is also consistent with and supported by the evidence of record, as discussed above.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In that regard, the Board notes that the examiner's use of the phrase "without resort to mere speculation" was not a substitute for full consideration of all pertinent and available medical facts.  Rather, the examiner's report and opinion show that the examiner arrived at her assessment after a full review of the record, which is inconsistent with the Veteran's reports of having experienced headaches since service and shows multiple possible causes of the Veteran's current headaches.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the probative evidence of record shows that it would be speculative to medically attribute the Veteran's current headaches to any particular cause, to include the in-service head injury.  As such, the Board finds that there is no probative evidence of record showing that the Veteran's current headaches had their onset during his active service or are otherwise etiologically related to his active service.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for headaches.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Ratings for Bilateral Hearing Loss

The Veteran seeks higher initial ratings for bilateral hearing loss.  His bilateral hearing loss is currently rated as noncompensable from March 29, 2011, the date of receipt of his claim for service connection for that disability, to May 14, 2015, and as 10 percent disabling therefrom.  The applicable rating period is from March 29, 2011, the effective date for the award of service connection for bilateral hearing loss, through the present.  See 38 C.F.R. § 3.400.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all appeals for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average puretone threshold levels as measured by puretone audiometry tests at the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  To establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests, using the Maryland CNC test, together with the results of puretone audiometry tests.  These results are then charted on Table VI and Table VII as set out in the Schedule.  In exceptional cases, as described in 38 C.F.R. § 4.85(c), Table VIA is used instead of Table VI.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the relevant evidence of record, the Veteran underwent audiological testing at Rehabilitation Hospital of the Cape and Islands in October 2008.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
65
60
55
52.5
LEFT
15
40
70
65
47.5

Speech discrimination test scores were 80 percent in the right ear and 88 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  The Board notes that the treatment record does not indicate whether the Maryland CNC test was used for the speech discrimination portion of the examination.  However, even if the speech discrimination scores are accepted, under Table VI, the right ear is assigned a Level IV impairment and the left ear is assigned a Level II impairment.  When applied to Table VII, a noncompensable rating is warranted.  Thus, the examination does not result in a higher rating for the Veteran's bilateral hearing loss.

The Board further notes that, for the October 2008 audiological report from Rehabilitation Hospital of the Cape and Islands, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometric results are conveyed in a straightforward graph with a key for interpretation, the charts may be examined to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

At the June 2011 VA audiological examination, the Veteran reported difficulty hearing in adverse listening environments, and hearing the television and grandchildren.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
55
65
51.25
LEFT
15
40
65
75
48.75

Speech discrimination test scores using the Maryland CNC speech discrimination test were 88 percent in the right ear and 88 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level II impairment and the left ear is assigned a Level II impairment.  When applied to Table VII, a noncompensable rating is warranted.  The VA examiner opined that the Veteran may have difficulty hearing in adverse listening environments.  However, physical and sedentary employment could be possible if the employer makes reasonable accommodations to create a safe work environment, given the Veteran's level of hearing disability.

At a December 2013 VA audiological consultation, the Veteran reported difficulty understanding speech in background noise, at a distances, and when he did not have visual cues.  He also reported difficulty hearing the television and conversing on the telephone.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
60
70
56.25
LEFT
15
50
70
80
53.75

Speech discrimination test scores using the Maryland CNC speech discrimination test were 90 percent in the right ear and 90 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level II impairment and the left ear is assigned a Level II impairment.  When applied to Table VII, a noncompensable rating is warranted.

At the May 2015 Board hearing, the Veteran testified that he has trouble hearing women, particularly when they have their back to him.  He has a difficult time understanding his wife.

At the December 2015 VA audiological examination, the Veteran reported increased difficulties hearing women's and children's voices, especially on the telephone, as well as anyone with an accent.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
65
75
61.25
LEFT
30
60
80
95
66.25

Speech discrimination test scores using the Maryland CNC speech discrimination test were 68 percent in the right ear and 80 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level V impairment and the left ear is assigned a Level IV impairment.  When applied to Table VII, a 10 percent rating is warranted.

Accordingly, the competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating at any time during the appeal period prior to May 14, 2015, or in excess of 10 percent during the period therefrom.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his current disability ratings, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno, 6 Vet. App. at 469.  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Accordingly, the Board attaches probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the audiological testing in October 2008, June 2011, December 2013, and December 2015 rather than to the Veteran's lay witness statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that higher initial disability ratings are warranted.

The Board has considered whether the case should be referred for consideration of a compensable rating on an extra-schedular basis.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the Schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of bilateral hearing loss, to include having difficulty hearing conversation in person and over the telephone and hearing the television.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making its revisions, VA, with assistance from the Veteran's Health Administration (VHA), developed criteria that contemplate situations in which the severity of a Veteran's hearing loss may not properly be reflected by speech discrimination tests, or in which the hearing loss would otherwise be an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of Veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess the hearing disabilities of Veterans fairly and accurately as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Furthermore, the United States Court of Appeals for Veterans Claims has recently held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 at 7 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment, and are not exceptional or unusual for someone with hearing loss.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss shown in the record that are not addressed by the Schedule.  The Board therefore finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hearing loss disability.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that this case is an exceptional circumstance in which extra-schedular consideration is required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disabilities currently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings.").  Furthermore, the Veteran has not contended that an extra-schedular rating is warranted based upon the combined effect of multiple conditions.  See id.  Consequently, on this record, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the disabilities at issue on appeal.

The Board therefore finds that the criteria for higher initial ratings for the Veteran's bilateral hearing loss have not been met at any time during the appeal period.  As the preponderance of the evidence is against the assignment of higher initial ratings, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to a compensable initial rating prior to May 14, 2015, and an initial rating in excess of 10 percent disabling therefrom for bilateral hearing loss is denied.


REMAND

The Board finds that the issue of entitlement to service connection for hypertension must be remanded for further development before a decision may be made on the merits.

The Veteran was provided VA heart conditions and hypertension examinations in December 2015.  The examiner who conducted those examinations reviewed the record, interviewed the Veteran, and examined the Veteran.  She diagnosed the Veteran with hypertension, and opined that it would be mere speculation to relate the Veteran's current hypertension with his military service.  As a rationale for the opinion, the examiner explained that the Veteran had a blood pressure of 106/64 at the start of service and a blood pressure of 140/86 at his separation examination, and that there were no other records regarding blood pressure, although the Veteran's wife submitted a lay witness statement saying that the Veteran had an elevated blood pressure within several months after separation.

A review of the Veteran's service treatment records reveals that he actually had a blood pressure of 140/86 on examination for entrance into active service and a blood pressure of 106/64 on examination for release to inactive duty.  Thus, the December 2015 VA examiner based her opinion on an inaccurate understanding of the record.  Accordingly, the opinion is not probative, and the matter must be remanded so that an addendum opinion may be obtained.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

The Board notes that, under VA regulations, hypertension is defined as meaning that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension is defined as meaning that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  However, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).  As such, the Veteran's blood pressure of 140/86 at entrance into active service may reflect that he had hypertension at the time of his entrance into active service.  On remand, the examiner should be asked to provide an opinion as to whether the Veteran had a preexisting condition of hypertension upon entrance to active service and, if so, whether that condition increased in severity during his active service.  See 38 C.F.R. § 3.306(a).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this remand to the examiner who conducted the December 2015 VA heart conditions and hypertension examinations or, if that examiner is not available, to a similarly qualified clinician for preparation of an addendum opinion that provides the below-requested information.  If the clinician determines that the information requested cannot be provided without another in-person examination of the Veteran, then such an examination should be scheduled.  The clinician is asked to address the following:

a)  Considering the Veteran's blood pressure reading of 140/86 on the report of medical examination for entrance into active service, did the Veteran have a preexisting hypertensive heart disease, to include hypertension, when examined at entrance into service?

b)  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's preexisting hypertensive heart disease increased in severity during his active service?

c)  If the Veteran did not have a preexisting hypertensive heart disease, to include hypertension, when examined at entrance into service, is it at least as likely as not (50 percent probability or greater) that the Veteran has current hypertensive heart disease, to include hypertension, that had its onset during his active service or is otherwise causally related to his active service?

The examiner must indicate that the record was reviewed. A full rationale must be provided for any opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


